Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/24/2022 has been entered. Claims 7-8, 10-12, 14-23, 25, 27, and 29 remain pending in the application.  

Drawings
Figure 12A-N should be designated by a legend such as --Prior Art-- because it appears that only that which is old is illustrated (i.e. the specification discloses that Fig. 12A-N shows limitations of a standard AggreWell platform, see page 13, lines 11-29). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words and contains form and legal phraseology (e.g. “said”).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for aggregating cells”, “for receiving at least one cell”, and “such that cells falling…well fall into…” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
Note that the limitations “made in a hydrogel layer” and “…prepared by mixing and cross-linking…” are  interpreted as a product-by-process limitation (see MPEP 2113), wherein 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 12, 16-22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation "cells" in line 2. Since “cells” is established in claim 25, it is unclear if the cells of claim 7 is the same or different from the cells of claim 25.
Regarding claim 11, claim 11 recites the limitation “a microfluidic network of channels” in lines 1-2. Since “a microfluidic network of channels” is established in claim 10, it is unclear if the channels of claim 11 is the same or different from the channels of claim 10. Claim 12 is rejected by virtue of their dependence on a rejected base claim and is rejected for similar reasons.
Regarding claim 11, claim 11 recites “said network of channels” in line 3. Since “a microfluidic network of channels” is established in claim 10, it is unclear which network of  Claim 12 is rejected by virtue of their dependence on a rejected base claim and is rejected for similar reasons.
Regarding claim 16, claim 16 recites “multi-arm-PEG” in line 7, which is unclear. It is suggested to establish the acronym “PEG” in an unabbreviated format to establish the term. Claims 17-22 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites “types” in line 2, renders the claim indefinite because the word “type” extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b)(III)(E)). 
Regarding claim 20, claim 20 recites “ECM” and “EC” in line 2, which is unclear. It is suggested to establish the acronym “ECM” and “EC” in an unabbreviated format to establish the term. 
Regarding claim 20, claim 20 recites “attached to said nucleophilic groups, said electrophilic groups or said thiol-groups of said first multi-arm-PEG macromere”, wherein the grouping is unclear. Is the nucleophilic groups and electrophilic groups also “of said first multi-arm-PEG macromere”? Or is the “thiol-groups of said first multi-arm-PEG macromere” independent of “nucleophilic groups” and said “electrophilic groups”?
Regarding claim 20, claim 20 recites the limitation "its" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, claim 22 recites “NTA” in line 3, which is unclear. It is suggested to establish the acronym “NTA” in an unabbreviated format to establish the term. 
Regarding claim 23, claim 23 contains the trademark/trade name “Matrigel, Myogel and Cartigel”.  Where a trademark or trade name is used in a claim as a limitation to identify or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe tissue derived matrices (specification, page 7, lines 4-8) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejiri et al. (US 20140227784 A1).
Regarding claim 29, Ejiri teaches a device capable of aggregating cells, comprising: 
a plurality of cavities (Fig. 3, element 21); 
a hydrogel layer (paragraph [0012] teaches the surface of a culture space is coated with a polymer having hydrophilic and hydrophobic properties; paragraph [0057] teaches polyethyleneglycol); and

the plurality of microwells each capable of receiving a cell, the plurality of microwells each comprising: 
a vertical sidewall (Fig. 6A); and 
a curved bottom (Fig. 6A), 
wherein each of the plurality of microwells has a diameter (“D”), a height (“H”) and an inter- well distance (“W”) between one microwell and another microwell which are configured independently from each other, 
wherein a ratio for said interwell distance to said diameter is less than or equal to 1/10 (paragraph [0061] teaches an example 2 with an interwell distance of 20 µm and a diameter of 200 µm, thus the ratio is 20/200 = 1/10), and 
wherein said diameter of each of said microwells is 1 µm to 3 mm (paragraph [0042] teaches the diameter ranges from 100 to 500 µm; paragraph [0061] teaches the diameter is 200 µm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 14-21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri et al. (US 20140227784 A1) as evidenced by the admitted prior art of Kobel et al. (KOBEL, et al.; "Fabrication of PEG Hydrogel Microwell Arrays for High-Throughput Single Stem Cell Culture and Analysis," 2012, Methods in Molecular Biology, Vol. 811, pp 101-112).
Regarding claim 25, Ejiri teaches device capable of aggregating cells, comprising: 
a cavity (Fig. 3, element 21), wherein said cavity comprises a plurality of microwells (11) capable of receiving at least one cell, 

wherein each of said microwells further comprises a diameter (Fig. 6A, “D”) and an interwell distance (“W”) between one microwell and another microwell, 
wherein a ratio for said interwell distance to said diameter is less than or equal to 1/10 (paragraph [0061] teaches an example 2 with an interwell distance of 20 µm and a diameter of 200 µm, thus the ratio is 20/200 = 1/10), and 
wherein said diameter of each of said microwells is 1 µm to 3 mm (paragraph [0042] teaches the diameter ranges from 100 to 500 µm; paragraph [0061] teaches the diameter is 200 µm).
Ejiri teaches a specific embodiment (paragraph [0061], example 2) wherein the microwell height is 100 µm (note that the embodiment of example 2 is used to teach the ratio of 1/10 above), and teaches that the height of the microwells is 0.3 to 5 times the diameter and the diameter ranges from 100 to 500 µm (paragraph [0042]). Ejiri also teaches that the size of spheroids to be cultured can be controlled by selecting the size of the microwells (paragraph [0037]). However, Ejiri fails to teach wherein each of said microwells comprises a height of 200 µm to 3 mm.
Also, while Ejiri teaches the surface of a culture space is coated with a polymer having hydrophilic and hydrophobic properties (paragraph [0012]), Ejiri fails to teach wherein said microwells are made in a hydrogel layer. 
Since Ejiri teaches the height is 0.3 to 5 times the diameter and the diameter ranges from 100 to 500 µm (paragraph [0042]), it would have been obvious to one of ordinary skill in 
Modified Ejiri fails to teach wherein said microwells are made in a hydrogel layer.
Kobel teaches microwell arrays for cell culturing and imaging, wherein recent development of microwell arrays from soft, biomimetic hydrogels further increase the physiological relevance of the arrays and enhances stem cell survival and efficiency of self-renewal or differentiation (abstract). Kobel teaches methods of microfabrication of the hydrogel microwell arrays (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri to incorporate the teachings of Kobel to provide wherein said microwells are made in a hydrogel layer. Doing so would increase the physiological relevance of the arrays and enhances stem cell survival and efficiency of self-renewal or differentiation as taught by Kobel.
Note that the limitation of “microwells are made in a hydrogel layer“ is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Note, “microwells are made in a hydrogel layer” is being interpreted as the microwell structurally having or being hydrogel.
Regarding claim 7, Ejiri in view of Kobel further teach wherein said interwell distance between said plurality of microwells is minimal such that cells falling between said plurality of microwells will be capable of falling into one of said plurality of microwells and participate in aggregate formation (Ejiri, paragraph [0008] teaches the wall partitioning the adjacent culture spaces preferably has a thickness in a range of 5 µm to 50 µm). 
Regarding claim 8, Ejiri in view of Kobel further teach wherein said interwell distance is 1 µm to 100 µm (Ejiri, paragraph [0008] teaches the wall partitioning the adjacent culture spaces preferably has a thickness in a range of 5 µm to 50 µm).
Regarding claim 14, while Ejiri teaches that polyethyleneglycol is used as a surface treatment (paragraph [0057]), Ejiri fails to explicitly teach wherein said hydrogel layer is based on synthetic hydrophilic polymers, or naturally derived components or hybrids of synthetic polymers and naturally derived components.
Kobel teaches said hydrogel layer is based on synthetic hydrophilic polymers, or naturally derived components or hybrids of synthetic polymers and naturally derived components (page 103, “PEG”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel to further incorporate the teachings of Kobel to provide wherein said hydrogel layer is based on synthetic hydrophilic polymers, or naturally derived components or hybrids of synthetic polymers and naturally derived components. Doing so would utilize known materials for hydrogel microwells that would have a reasonable expectation of increasing the physiological relevance of the arrays and enhancing stem cell survival and efficiency of self-renewal or differentiation as taught by Kobel.
Regarding claim 15, Ejiri in view of Kobel further teach wherein said synthetic hydrophilic polymer is poly(ethylene glycol), polyaliphatic polyurethanes, polyether 
Regarding claim 23, Ejiri fails to teach wherein said naturally derived components comprise polysaccharides, gelatinous proteins, and ECM components comprising agarose, alginate, chitosan, dextran, gelatin, laminins, collagens, hyaluronan, fibrin or mixtures thereof, or complex tissue derived matrices comprising Matrigel, Myogel and Cartigel.
Kobel teaches that micromolding of microwell arrays allows patterning with a protein of interest, such as the key extracellular matrix component collagen (page 106, second full paragraph). Kobel teaches that collagen incubated on an acrylamide gel form an interpenetrating network with a PEG gel (page 106, second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel to further incorporate the teachings of Kobel to provide wherein said naturally derived components comprise polysaccharides, gelatinous proteins, and ECM components comprising agarose, alginate, chitosan, dextran, gelatin, laminins, collagens, hyaluronan, fibrin or mixtures thereof, or complex tissue derived matrices comprising Matrigel, Myogel and Cartigel. Doing so would utilize known materials for hydrogel microwells that would have a reasonable expectation of increasing the physiological relevance of the arrays and enhancing stem cell survival and efficiency of self-renewal or differentiation as taught by Kobel.
Regarding claim 16, Ejiri fails to teach wherein said hydrogel layer comprises a cross-linked hydrogel layer that is prepared by mixing and cross-linking at least two precursor components using a chemical reaction, wherein said at least two precursor components comprise a first precursor component comprising n nucleophilic groups and a second precursor component comprising m electrophilic groups, wherein n and m are at least two and the sum of n and m is at least five, and wherein said cross-linking is conducted between a first multi-arm-PEG macromere, end-functionalized with nucleophilic thiol-groups, and a second multi-arm-PEG macromere, end-functionalized with electrophilic vinylsulfone- groups at appropriate concentrations and conditions such as to allow for said cross-linked hydrogel layer to exhibit a shear modulus between 0.1 and 100 kPa.
Kobel teaches the hydrogel microwell arrays comprise a cross-linked hydrogel layer (page 102, last paragraph – page 103, first paragraph teaches the acrylated PEG hydrogel is crosslinked), wherein crosslinking irreversibly replicate the features of a microstamp that can be removed to allow micropatterning of soft hydrogels that are shown to enhance stem cell culture and also functionalize microwells with biomolecules by integrating microcontact printing approaches (page 102, last paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel to further incorporate the teachings of Kobel to provide wherein said hydrogel layer comprises a cross-linked hydrogel layer. Doing so would utilize known methods and structures of fabricating a hydrogel microwell array, as taught by Kobel, which would have a reasonable expectation of successfully crosslinking the hydrogel to irreversibly replicate the features of a microstamp, thus providing a 
Note that the limitation of “prepared by …” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 17, Ejiri in view of Kobel further teach wherein said hydrogel layer comprises an excess of free functional groups comprising nucleophilic groups or electrophilic groups (see above claim 16; Kobel, page 103, first paragraph teaches acrylated PEG).
Regarding claim 18, Ejiri fails to teach wherein said plurality of microwells is functionalized with one or more types of biomolecules.
Kobel teaches local tethering of microwells such as cell-adhesive proteins extends the advantages of microcontact printed substrates to clinically important cells (page 102, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel to further provide wherein said plurality of microwells is functionalized with one or more types of biomolecules. Doing so would improve specificity of the microwell array as taught by Kobel. 
Regarding claim 19, Ejiri in view of Kobel further teach wherein said biomolecules are proteins, oligopeptides, oligonucleotides, or sugars (see claim 18 above; Kobel, page 102, last paragraph, “proteins”).
Regarding claim 20, Ejiri in view of Kobel further teaches wherein said proteins or oligopeptides are ECM-derived or EC-mimetics (page 106, second full paragraph teaches collagen as the protein) and attached to said nucleophilic groups (Kobel, page 110, step 10 teaches that proteins are bound to the hydrogel; since page 103 teach acrylated PEG as the hydrogel, it is implied that the proteins are bound to the acrylated groups of the PEG), said electrophilic groups, or said thiol-groups of said first multi-arm-PEG macromere, using a heterobifunctional linker (page 110, step 10, “heterofunctional acryl-PEG-NHS linker”), wherein a first functional group of said heterobifunctional linker is reactive to said functional groups attached to termini of said hydrophilic polymer and a second functional group of said heterobifunctional linker, wherein said heterobifunctional linker comprises succinimidyl active ester (“NHS”) that is capable of non-specifically tethering to one or more of said biomolecules of interest via its amine groups (page 110, step 10, “heterofunctional acryl-PEG-NHS linker” is capable of performing the claimed function).
Regarding claim 21, Ejiri in view of Kobel further teach wherein said biomolecules are tagged such as to be tethered to said hydrogel layer by affinity (see claim 18 above; Kobel, page 102, last paragraph, “local tethering”). 
Regarding claim 27, Ejiri in view of Kobel further teach wherein said height is greater than or equal to said diameter (see above claim 25; Ejiri in view of Kobel teach the microwells comprises a height of 200 µm to 3 mm, wherein the diameter is 200 µm according to example 2 of paragraph [0061]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ejiri in view of Kobel as applied to claim 25 above, and further in view of Junger et al. (US 20100015697 A1).
Regarding claim 10, Ejiri in view of Kobel fails to teach the device further comprising a microfluidic network of channels, wherein said network of channels is beneath a plane of said plurality of microwells.
Junger teaches a device (Figs. 10-11) for manipulating or holding cells, such as culturing cells (paragraph [0003]). Junger teaches the device comprising a microfluidic network of channels (Figs. 10-11, elements 131-d and 19), wherein said network of channels is beneath a plane of said plurality of microwells (Fig. 11 shows channels beneath a plane of microwell 3). Junger teaches microfluidics allow for operation at micro, nano, or pico liter scales and that active and passive microstructures allow for control of flow and mixing of fluids to produce physical, chemical, biochemical and microbiological reactions in a rapid, cost-effective manner (paragraph [0005]). Junger teaches microfluidics have a range of applications, including culturing of cells and automation of highly manual laboratory processes (paragraph [0005]).
Since Junger teaches wells fashioned to receive cells similar to Ejiri, it would have been obvious to a person of skill in the art at the time the invention was made to have used the underlying system of Junger below the microwells of Ejiri in view of Kobel for the expected benefit of providing a system that could handle culturing of cells and the automation of highly manual laboratory processes, such as in vitro fertilization, onto a single substrate (Junger, paragraph [0005]).
Regarding claim 11, Ejiri in view of Kobel and Junger further teach the device further comprising a microfluidic network of channels (see above claim 10), wherein said network of 
Regarding claim 12, Ejiri in view of Kobel and Junger further teach the device further comprising a microfluidic network of channels (see above claim 10). It appears that Ejiri in view of Kobel and Junger fail teach wherein a distance between said network of channels and a bottom portion of said plurality of microwells is less than 500 µm (Fig. 11 shows a distance between channel 19 and well 3; paragraph [0005] teaches micro, nano, or pico liter scales of fluids).
If it is determined that Ejiri in view of Kobel and Junger fail to explicitly teach wherein a distance between said network of channels and a bottom portion of said plurality of microwells is less than 500 µm, Junger teaches wherein a distance between said network of channels and a bottom portion of said plurality of microwells being smaller than a height of the well (Fig. 11 shows a distance between channel 19 and well 3).
Since Ejiri teaches the height is 0.3 to 5 times the diameter and the diameter ranges from 100 to 500 µm (paragraph [0042]) and examples of the height being 100 µm or 50 µm (paragraphs [0060]-[0062]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel and Junger to incorporate the teachings of Junger and Ejiri to provide wherein a distance between said network of channels and a bottom portion of said plurality of microwells is less than 500 µm. One of ordinary skill in the art would arrive at the claimed distance through routine experimentation of the size ranges taught by Ejiri for optimization of cell culturing and proper functioning of the microfluidics taught by Junger.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ejiri in view of Kobel as applied to claim 21 above, and further in view of Lutolf et al. (US 20100055733 A1).
Regarding claim 22, Ejiri in view of Kobel fail to explicitly teach wherein said biomolecules have tags to enable binding to targets, wherein said targets comprise ProteinA, ProteinG, Protein A/G, Streptavidin, NeutrAvidin, NTA, antibodies, S-fragment of RNaseA, calmodulin, cellulose, chitin, glutathione, amylose, or functionalized oligopeptides and oligonucleotides having said nucleophilic groups or said electrophilic groups that can react with said functional groups on said hydrogel layer. 
Lutolf teaches a hydrogel culture platform (abstract) comprising an array of microwells (abstract). Lutolf teaches immobilization of proteins to a hydrogel (Fig. 6E; paragraph [0030]) wherein the proteins are capable of binding to targets such as ProteinA, ProteinG, or peptides (paragraph [0065]). Lutolf teaches the platform is capable of isolating or culturing a cell by having features to immobilize at least one biomolecule species (paragraph [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ejiri in view of Kobel to incorporate the teachings of Lutolf to provide wherein said biomolecules have tags to enable binding to targets, wherein said targets comprise ProteinA, ProteinG, Protein A/G, Streptavidin, NeutrAvidin, NTA, antibodies, S-fragment of RNaseA, calmodulin, cellulose, chitin, glutathione, amylose, or functionalized oligopeptides and oligonucleotides having said nucleophilic groups or said electrophilic groups that can react with said functional groups on said hydrogel layer. Doing so . 

Response to Arguments
Applicant's arguments filed 01/24/2022, regarding amended claim 25 (see page 8 of Remarks) have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see page 8 of Remarks regarding “that the applied references fail to teach or suggest ‘wherein a ratio…is less than or equal to 1/10, and wherein said diameter of each… is 1µm to 3mm’”), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc..
Applicant's arguments filed 01/24/2022, regarding claims 28 and 26 and the limitation of “a ratio…is less than or equal to 1/10” (see page 9 of Remarks) have been fully considered but they are not persuasive. 
The examiner does address the feature of “a ratio …is less than or equal to 1/10” (see page 3 of Non-Final Rejection filed 09/23/2021, “Ejiri et al. teach the 1:10 ratio in their Example 2 [0061] given their D of 200um and W of 20um). In other words, Ejiri teaches an example 2 with an interwell distance of 20 µm and a diameter of 200 µm, thus the ratio is 20/200 = 1/10 (paragraph [0061]), and thus teaches the claimed limitation of “a ratio…is less than or equal to 1/10”).
Applicant's arguments filed 01/24/2022, regarding “Ejiri fails to teach or suggest that diameter of each of said microwells is 1µm to 3mm…the Examiner has failed to establish a prima facia case of obviousness” (see page 9 of Remarks), have been fully considered but they are not persuasive. 
The examiner does state that “with regard to claim 4…Ejiri et al. teach such diameters…[0042]” (see page 4 of Non-Final Rejection filed 09/23/2021). Ejiri teaches wherein said diameter of each of said microwells is 1 µm to 3 mm (paragraph [0042] teaches the diameter ranges from 100 to 500 µm, which is within the claimed range of 1 µm to 3 mm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Murthy et al. (US 20140057280 A1) teaches hydrogel compositions and methods of making hydrogel compositions  for capturing and releasing biological materials and using the compositions in microfluidic devices (abstract). Murthy teaches the hydrogel uses 4-arm PEG molecules that has four attachments points for functionalized with other agents, such as alginic acid, binding agents, or linkers (paragraph [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798